Title: To Thomas Jefferson from D. L. Morel, 1 August 1806
From: Morel, D. L.
To: Jefferson, Thomas


                        
                            Please your Excellency.
                            philadelphia august the 1st. 1806.
                        
                        To have conceived the project of offering your excellency, as a weack homage of my unbounded respect and
                            veneration, the dedication of the publication of a work, the purport of which is to display the very spring of a free
                            government, may be considered as unheard boldness; to be dared to do that without his knowlege would be viewed as an
                            unpardonable temerity; and to expect his agreement seems to me so far distant of his eminently displayed soberness and
                            modesty, that I am at a loss how to extricate my self of so tearing
                            a perplexity.
                        my reflexions on the social compact, I know, though intended for the advantage of the american union, could
                            be considered as vain and superfluous, should america be certain of being headed by men as strongly impressed with the
                            desire of the general happiness, as your excellency. but the natural propensity to sucessive usurpations calls some means to prevent, rather than to stop or extirpate them; the
                            last more or les convulsive must be prevented. such is the purport of a publication I respectfully beg leave to dedicate
                            to your excellency.
                        to enable your your excellency to judge the principles of my writing, I take the liberty to join to my humble
                            supplication a pamphlet containing the most promiment strictures of my work, of Which the author has made an attentive
                            perusal.
                        may be your excellency will judge how friend I have always been of the american union, and be convinced that
                            I have been always directed by my feelings, if he deems proper to waste some of his leasure in perusing the translation of
                            a memorandum I have had the honor to present in february 1792 to the congress, in french language, by the favour of Mr.
                            Mullenberg. he will find in it the first sketchs of a project your excellency is now pursuing With a success promising an
                            incalculable advantage to america. when a foreigner my love to american government Was only in embryo, since seven years I
                            am admitted to the honor of citizenship its energy is excedingly increased.
                        consigned till now in my papers no individual got a communication of the above memorandum, his success was
                            resting on the steeps of the congress: but respecting to my publication, to have a desired effect it wants to be diffused,
                            and without the help of an eminent patronage, uncertain will be its success, and may be abortive will be my undertaking.
                        the consideration, therefore, of the public wealth is the very motive directing my respectful supplication
                            for’ the patronage of your excellency, and the non refusal of my dedication.
                            however not dignifed and unworthy your eminent station, and great deal more your personal virtues, proceeding from an
                            isolated refugee; every true americain will consider it as the tocken of the feelings every honest man must entertain for
                            the public friend to mankind and especially to america.
                        the inclosed proposals I have deemed necessary, to give your excellency some Knowledge of the distribution
                            and purport of the publication.
                        I beg your excellency to consign here the expression of the unlimited respect and veneration with which i
                            have the honor to be 
                  of your excellency 
                  The most humble respectful and obedient servant
                        
                            D. L. Morel
                     
                        
                    